Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20

Entered via BlueTeam by: Police Lieutenant EID Joel S Fried [G849]
on May 21, 2012 at 16:28

Ethics PIB Number: 2012-0382 Received: May 20, 2012

Cc # E.G. 9181100001: 127609422

Classification/Sub-classification: Civilian Review Board / Excessive
Force

Involved citizen:

Role: Complainant

Correspondence:

Nov 18, 2014 - Sustained Crb Letter

Linked address(s):

Home Ades:

Officers involved:
Police Officer Robert W Mitchell [H133]
Officer current info:
Bureau:
Division:
Command / Section: Western District
Snapshot - Officer information at time of incident:
Sequence: H133
Bureau: Operational
Division: Patrol
Command | Section: Western District
Not Utilized: 0194
Rank/title: Police Officer
Age: 43 Years of employment: 11 Years with unit:
Off duty: No Off duty employed: No
Policy outcome: Not Yet Entered
Allegations:

Zexcessive Force - G.O. C2 Rules & Regulations
Dec 04, 2014 Unfounded

Correspondence:

Feb 20, 2014 - Notification of Investigation

Page 1 of 20

EXHIBIT

\O

 
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 2 of 20

Nov 18, 2014 - Accused Letter Not Sustained

Police Officer Maurice K Ward Jr [H456]
Officer current info:

Bureau:
Division:
Command / Section: Vice/Uc/Hsi

Snapshot - Officer information at time of incident:

Sequence: H456

Bureau: Operational

Division: Patrol

Command ; Section: SES - Vice/Uc Squads

Not Utilized: 0200

Rank/title: Police Officer

Age: 34 Years of employment: 10 Years with unit:
Off duty: UNK Off duty employed: UNK

Policy outcome: Not Yet Entered
Allegations:

Zexcessive Force - G.O. C2 Rules & Regulations
Dec 11, 2014 Not Sustained

Correspondence:
Mar 21, 2014 - Notification of Investigation
Nov 18, 2014 - Accused Letter Sustained

Officer witnesses:

Police agent I i

Officer current info:

Bureau:
Division:
Command / Section: Recruitment

Police orice, TS [a

Officer current info:

Bureau:
Division:
Command / Section: Western District

Police Sergeant i i

Officer current info:

Bureau: Operational
Division: Patrol
Command / Section: Building Securit

Police Sergeant
Case 1:20-cv-00488-ELH Document 17-11

Officer current info:

Bureau:
Division:
Command / Section: Ecu

Police ofricer

Officer current info:

Bureau: Operational
Division: Patrol
Command / Section: Ecu

Police Orrico

Officer current info:

Bureau: Operational
Division: Patrol
Command / Section: Southeast Distri

Police Oftcer

Officer current info:
Bureau:

Division:
Command / Section: Western District

Police Officer aay
Officer current info:
Bureau:

Division:
Command / Section: Western District

Witnesses:

 

Summary:

Filed 09/29/20 Page 3 of 20

On 20 May 2012 at Approximately 1750 as Came
to the Station to Make a Complaint. He Was upply a Written ement Because He
Was Very Difficult to Understand: "I Was Walking Towards Fulton to Get My Car with Friend
ae’: Saw I Few Friends So We Stop to Say Wassup the Police Was Coming Up

osher and the Cut US Off Where We Was at and Say in Bout to Lock Yall Up One COP Body
Slam Jada So I Didn'T Want to Get Slam So I Ran Down the Street Near Mount Then. I Stop and
Went to the Store. Then I Walk Across the Street to Sit on a Homeboy Step the Police Said Stop
Put My Hands Up Next Thing You Know I Got Hit in the Neck and Got Knocked Out Into a Step
Then Drag Down Them and Kicked in My Lower Back Then They Locked Me Up." He Then

Signed the Statement and Both Sgt. Bell and I Signed It.

when This Event Occurred a Day Farle a’ Wes Brought to the Station on Foot. a
Medic Was Immediately Called. He Was Transpo on Secours Hospital Where He
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 4 of 20

Received Several Stitches to a Laceration to His Forehead, Just Between His Eyebrows and Some
Stitches to the Left Side of His Lip. Once It Was Determined That ae Not Wanted
and No Probable Cause Existed to Charge Him with Any Crime a Decision Was Made to Release
Him By Me. an Injured Person and an Involuntary Detention Report Was Written. a Crime Lab
Had Been Requested to Respond to Bon Secours and Did Not Respond Until Aro
Release on 20 May. Crime Lab Was Instructed to Respond to 1141 N. Mount St and Did So But
No Answer Was Ever Received at the Location. a Follow Up Was Written Reflecting Same.

Sgt. Bell Did Take Two (2) Photographs Maca While at the Station on 20 May 2012 and
Sent Them to My Departmental Email Via Her Pocketcop. P| Stated He Has Photos as
Well But 7 Did Not View Them.

My Investigation Revealed That Several Patrol Officers Were Chasing  asmenml He
Fled. the Officers Lost Sight of Him But Uniformed VCIS Detectives Located Film and Observed
Him Run Into and Out of a Liquor Store Where They Gave Chase and Tackled Him Causing His
Injuries. Makes the Allegation That the Officers Told Him to Stop and He Complied
and Then He Was Struck Causing Him to Fall Into a SET of Steps. All Reporting will Be Attached
By Sgt Fried as He Is in Receipt of All Paperwork,

Investigative tasks:

Due dt Done dt Type
< N/A > May 21, 2012 Medical Records

Assigned To: Detective Kathy Kline

Medical Records:

 

on May 21, 20) Signed a Authorization for
Release of Protected Health Information Form Allowing Bon Secours
Baltimore Health System to Release His Medical Records to the
Baltimore Police Department-Internal Investigation Division. the
Request Form Was Placed in the Out Going Mail Bin for Delivery Via
Certified Mail. a Copy of the Request Form Was Retained in the Case
Folder. (Ktk)

< WA > May 21, 2012 Photographs Taken by

Assigned To: Detective Kathy Kline
Photographs Taken by

on May 19, 2012, Reported He Was Taken to Bon
Secours Hospital for ical Treatment. While in the Er Emergency
Room, Tiyon Williams Reported He Took (10) Ten Photographs Using
His Apple Cell Phone to Document His Injuries. Described
the Accused Officer as Follows: Black, Male, 30's, , acacky Build,
Short Curly/Braided Hair, Brown Complexion, Uniform, Nfd. (KIk)

< N/A > May 21, 2012 IID Photographs

Assigned To: Detective Kathy Kline
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 5 of 20

Photographs Taken By Iid

on May 21, 2012, Detective Kathy Kline Took (7) Seven Color
Photographs Depicting a Injuries. Detective Kline
Observed the Following Visible Injuries: Stiches/Sutures Swelling and
Bruising to the Bridge of the Nose, Stiches/Sutures Swelling and
Bruising to the Upper Left Side of the Lip, Left Jaw Swollen and
Bruised, Scabbing and Bruising to Left Elbow. No Visible Injury to the
Back of the Neck or te the Right Side of the Back. (KIk)

< N/A > Dec 10, 2014

Assigned To: Detective Kathy Kline

< WA > May 22, 2012 Kga Request

Assigned To: Detective Kathy Kline
Vernon,

Can I Please Get the Following Kga Recordings Asap.

central Complaint Number: 12-7E09422 Cad # 3123
date & Time of Incident: May 19, 2012 @ 2038 Hours

location of Incident:
21217

central Complaint Number: 12-7E09422 Cad # 3128
date & Time of Incident: May 19, 2012 @ 2040 Hours
location of Incident:

Thanks,
Detective
Kathy Kline
Internal
Investigation Division
< N/A > May 22, 2012 Medic Inquiry
Assigned To: Detective Kathy Kline

Mr. Brewer,

Is There Any Paperwork You Can Fax to Me Showing the Police
Cancelled the Medic Request?

central Complaint Number: 12-7E09422 Cad # 3123
date & Time of Incident: May 19, 2012 @ 2038 Hours
location of Incident: 900 Block N. Mount Street Baltimore, Maryland

21217
Respectfully,

Detective
Kathy Kline

Internal

Investigation Division
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 6 of 20

< N/A > May 24, 2012 Fox 45 News Video
Assigned To: Detective Kathy Kline
Fox 45 News Video

whff Fox45 - Top Stories - West Baltimore Man Beaten By Police Then
Dropped Off at Hospital

to the Ground He Became Scared and ran Who Was
Just Exiting a Neighborhood Store... Him to the Ground and Began to
Beat Him. Who Has No Criminal Record Was Taking to...
video Story > _Vid_13551.Shtml - Mon, 05/21/2012 - Similar

< N/A > May 24, 2012 Interview Complaintant

Assigned To: Detective Kathy Kline

on May 24, 2012, This Detective Spoke to \ to

Schedule His Interview. Mr. Is Still Experiencing Pain and
Having Difficulty Talking Due to Fis Injuries. Is
Scheduled to Appear at IID on Wednesday, 30 May at 1000
Hours to Formalize His Complaint, View Photographic Arrays and
Complete a Crb. (Kik)

< N/A > Juni, 2012 Note to File

Assigned To: Detective Kathy Kline
On June 1, 2012, Detective U.N, Jones Assisted in an Interview with
Det Kline for the Complainant. the Complainants Attorney, Ivan Bates,
Was Also Present During the Interview.

45 minutes 2 hours. By: Sergeant Urica Jones

< N/A >  Jun5, 2012 Interview Complaintant

Assigned To: Detective Kathy Kline

on June i, 2012, a Responded to IID Along with His
Attorney Ivan Bates to Formalize His Complaint. nan
Viewed Numerous Photographic Arrays, Completed a Crb and Provided
a Recorded Statement. the Crb Could Not Be Notarized on June 1,

2012, Because Did Not Have His Maryland Driver's
License. on June 5, ' Returned to IID with His
Maryland Driver's License and His Crb Was Notarized By Detective Lisa
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 7 of 20

Cornish.

< N/A >  Jun5, 2012 Accused Officers Tag #
Assigned To: Detective Kathy Kline
Accused Officers Tag #
on June 5, 2012, Provided This Detective with the
Accused Officers Tag ich He Wrote Down on a Yellow
Contact Card. During an Earller Interview, a Reported the
Accused Officer Drove a Newer Model 4 Door Ronda Accord Burgundy

in Color. EE Acvs<< He Was Able to Get the Tag #
Because the Officers Vehicle Was Parked on N, Mount Street in Front
of the Western District.

Tag # Comes Back Listed to a 2009 Honda 4 Door
Registered to Assigned to the
Western District.

< N/A > = JunS, 2012 Interview Identified Witnesses
Assigned To: Detective Kathy Kline

Interview Witnesses

= 7 , — Recorded Line 2300

interview Scheduled for June 5, 2012 @ 1530 Hours

a — - a Line 8638

interview Scheduled for June 5, 2012 @ 1700 Hours

< N/A >  Jun5, 2012 Bfd Medic Runsheet Request
Assigned To: Detective Kathy Kline
Mr. Brewer,
Can You Please Furnish Me with Medic 12's Runsheet for May 19,

2012, Wherein They Were Dispatched to the Western District 1034 N.
Mount Street Relative to an Injured Person.

Respectfully,

Detective
Kathy Kline

Internal
Investigation Division
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 8 of 20

< N/A > Jun5, 2012 Witnessed Did Not Respond to Intervi
Assigned To: Detective Kathy Kline

On June 5, 2012, Detective U.N. Jones Attempted to Contact Witness,
[mernewartea Via Phone Was Scheduled for
an Interview on Today's Date at 1 Ours. t Jones Left a Voice

Message on the Answering MacHine.

< N/A > Jun5S, 2012 Witness Failed to Respond to Intervi

Assigned To: Detective Kathy Kline

On June 5, 2012, Detective U.N. Jones Contacted i’ Via
phone. Failed to Respond to the Interview That Was
Scheduled for Todaly at 1700 Hours. Leer! Stated He Was at
Work and Did Not Know What Time He Would Be Getting Off of Work.
detective Jones Rescheduled the Interview with —— for
Wednesday, June 6, 2012 at 10:00Am.

< N/A > Jun5S, 2012 Note to File
Assigned To: Detective Kathy Kline

On June 5, 2012, Detective U.N. Jones Spoke to the Complainant, Mr
, Who Informed He Would Be Responding to the Internal
nvestigation Division on Thursday, June 7, 2012 at 1600 Hours Along
with Two Witnesses, Mr and Mr .

< N/A > Jun6, 2012 Scheduled Interview
Assigned To: Detective Kathy Kline

On June 6, 2012, Detective Jones Contacted Mr to Schedule an
Interview. Mr Stated He Would Be Able to Respond to the
Internal Investigation Division on Today at 1700 Hours. Det Kline Was
Informed of the Interview That Was Scheduled.

< N/A > Jun6, 2012 Witness Did Not Respond to Intervie
Assigned To: Detective Kathy Kline

On June 6, 2012, the Witness, a Did Not Respond to the
Scheduled Interview. Det Jones Contacted Mr Again Who
Stated He Was Not Able to Respond to the Scheduled Interview and
That He Would Respond to the Internal Investigation Division on June
7, 2012, But Does Not Know What Time He Would Be Able to
Respond. Det Jones Advised Mr to Contact This Det with an
Available Time He Would Be Available.

det Kline Was Informed

< N/A >  Jun6, 2012 Conducted Interview

Assigned To: Detective Kathy Kline
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 9 of 20

On June 6, 2012, Detective Kline Conducted a Taped Interview with

. the Interview Was Conducted in the Presence of Det
IN. Jones.

< N/A > Jun 20, 2012 Whff Fox 45 News Video
Assigned To: Detective Kathy Kline

Wbff Fox 45 News Video

on June 20, 2012, This Detective Received a Video Copy of a Wbff
Fox 45 News Video Clip That Was Obtained By Michael Townsend By
Way of a Subpoena. in Addition, This Detective Received a Xerox
Copy of the Subpoena. the Video and Subpoena will Be Made a Part
of the Case File. (Klik)
< N/A > Jun 21, 2012 Interview Identified Witnesses

Assigned To: Detective Kathy Kline

on June 21, 2012, ee Responed to IID
and Provided Witness ements. This ve Submitted Requests
to Have Their Statements Transcribed.

on June 21, 2012, Showed Me a Short Video Clip He
Took Using His Apple one of the Accused Officer Driving His
Departmental Vehicle Bearing Maryland Tag # Bc2302. That Tag #
Belongs to a Departmental Vehicle Assigned to the Western District
724 Post. Ciu Sergeant Advised This Detective That Officer Robert
Mitchell Is Assigned to 724 Post.

< NA > = Juli, 2012 Review/Sign Statement Mrs. Santos
Assigned To: Detective Kathy Kline

Review Ans Sign Transcribed Statement

 

on July 11, 2012, Detectives Kathy Kline and Kirsten Rogers Met
at 601 Maiden Choice Lane (Little Sisters of the

  

Was Asked to Review and Sign Her
(Ktk)

< N/A > = Jul 11, 2012 Conduct Photo Array

Assigned To: Detective Kathy Kline

Conduct Photo Arrays

 
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 10 of 20

<

Identified Officer Robert Mitchell as the Officer She Observed
Ick and Drag the “Young Man" Down the Steps. Officer Robert
Mitchell Is Assigned to the Western District Sector 2 Patrol. Mrs.
Santos Was Unable to Make Any Other Identifications.  (KIk)

on July 11, 2012, Mrs. susamancn Was Asked to View (3)
i Photographic Line Ups tor Identification Purposes. Mrs.

N/A > Mar 19, 2013 Iastat

Assigned To: Detective Kathy Kline

<

This Case will Be Assigned to Det. Courtney Flynn. Det. Kline will Work
with Pride Until Kline Retires in May 2013.

N/A > Dec 10, 2014 Iastat

Assigned To: Detective Kathy Kline

<

On March 19, 2013, Sergeant Sturm, Lieutenant Long, Detective Kline
and Detective Pride Met and Discussed the Case. the Case Was
Reassigned to Detective Pride from Detective Kline Because of Her
Retirement. Kline Advised the Following: That a Crb Was Completed
Regarding an Allegation of Discourtesy, However Thus Far She Was
Unable to Identify the Accused. It Was Decided to Keep the
Discourtesy Issue with the Criminal Allegations in the Case. Kathy
Stated That a Declination Has Not Been Issued Yet and That the Asa
Review Is Regarding the Assault Allegation on the Wd Officer and the
False Reporting for the (VCID) SES Sergeant. Kline Stated That the
Civilian Witnesses Have Been Interviewed, the Statements Transcribed
and That She Has a Summary Started, Which Has the Sections
Completed for the Interviews Completed. Kine Stated There Was No
Video Located of the Incident. Kathy Explained That the Complainant
Was Handcuffed, Taken to Bon Secure Hospital, Released from There
and Crime Lab Was Requested to Respond to the Complainant's
Residence to Photograph His Injuries, However He Was Sleeping and
the Photographs Were Not Taken By Crime Lab. Kline and Pride will
Work Together on the Case Until Kline Retires. Kline Was Instructed
to Add Task to the Database Regarding the Times That She Spoke with
the Asa Office Regarding This Case and to Contact Asa Shelly Glenn
and Advise Her That Pride will Have Case. Photo Arrays Need to Be
Conducted in Attempts to Identify the Unknown Officer Who Allegedly
Used Profanity. the Kga Also Needs to Be Submitted for Transcription.
the Accused and Their Allegations Need to Be Added to the Database,

N/A >  Apr4, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride

<

-on 4/4/13, at Approx. 1402 Hours, Det Pride Called the States
Attorney's Office 2 Advising Her That 1
(Det. Pride) Was Reassign se Number 2012-0382. Det. Pride Did
Not Speak Directly to Asa Glen, a Message Was Left.

-on 4/4/13, Asa Jennifer Layman Returned Det. Pride's Phone Call and

Advised That She Is Assigned the Case. Asa Layman Is Scheduled to
Respon to the IAD to Review the Case with Det. Pride. Csp

N/A > Apr 17, 2013 Note to File
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20

Assigned To: Police Sergeant Courtney Pride

On 4/17/13, at Approximately 1220 Hours, Asa Jennifer Layman
Contacted the IAD and Advised Det. Pride to Make Attempts to Get in

Contact with on (Witnesses) in the
Case to See ey Are StH Interested in Cooperating with This

Investigation. (Csp)

< N/A > Apr 24, 2013 Progress Notes
Assigned To: Police Sergeant Courtney Pride

-on 4/24/13, at Approximately 1530 Hours, Det. Pride Returned Ms.
Phone Call. She Advised Det. Pride That She's Finishing the
arging Documents and the Decisions Should Be Made Soon. She
Advised That She Would Keep Det. Pride Updated. (Csp)

=< N/A > — Apr 24, 2013 Progress Notes
Assigned To: Police Sergeant Courtney Pride

-on 4/18/13, Det. Pride and Det. Kline (Retired) Responded to
Evidence Control Unit and Submitted the Origional Photgraphic Arrays
for the Case. (Csp}

-on 4/24/13, Det. Pride Responded ( to Get
— Signature for His Statement Inat He Provided to the

P

< N/A > — Apr 30, 2013 Note to File
Assigned To: Police Sergeant Courtney Pride

On 4/30/13, Ia Stat Was Held in the Presence of Asa Shelly Glenn and
Deputy Commissioner Rodrigez. Sgt. Sturm and Lt. Long Was Also
Present. Det. Pride Presented a Recap of the Case That Det. Kline
(Retired) Presented Several Weeks Before. (Csp}

< N/A > May 3, 2013 Progress Notes
Assigned To: Police Sergeant Courtney Pride

-on 5/3/13, Det. Pride Contacted Asa Layman and Touched Basis
Regarding the Case. Asa Layman Advised That Sot a. P/O
, and P/O Can All Be Changed from Accu oO

Itnesses, She Also ‘ed That She Is Going to Issue the
Declination Letters for Them and Have Them Presented in Front of the
Grand Jury. Det. Pride Advised Asa Layman Tht on May 8, 2013, I will
Respond to Mr. "Job and “i Job to Have Them
Review and Sign Their Statement. (Csp

-on 5/3/13, at Approximately 0829 Hours, Det. Pride Called the
Number Provided By . Det. Pride Left a Message for Mr.
to Contact the Internal Aftairs Division. Det. Pride Also
Oontacted the Work Number Provided By Mr. . Det. Pride
Was Advised By an Employee That Mr. $ Employed at the
Rite Aid Warehouse, However [ Never Had the Opportunity to Speak
with Him. (Csp}

Page 11 of 20
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 12 of 20

<

NifA > May 8, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride

<=

-on 5/8/13, Det. Pride Responded to 120 E. Baltimore Street (Asa
Jenifer Layman's Office) and Received Teo Subpoenas for Officer

eros and Officer . on 5/7/13, Det, Pride
icer ae: and Advised Them That They
Needed to Respon é IAD on 5/8/13, to Receive the Subpoena's

for the Gand Jury on Friday May 10, 2013. Det. Pride Spoke to Sgt.
Santucci to Advise Him of the Subpoena, He Advised That He is
Leaving for a Cruise on 5/10/13. Det. Prie Relayed That Information
to Asa Layman. (Csp)

-on 5/8/13, Officer il Responded to the IAD
p

Received Their Subpoena's.

N/A > May 10, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride

<

-on 5/10/13, Detective Pride Called Ms. "Work Place and Was
Advised That She Was Nt in for the Day. p)

-on 5/10/13, Detectives Pride and Alvin Barnes Responded to
to Get Statements Signed from Ms and Mr.
. Detective Pride Was Notified By a Black Male Later Identified
as That the | | No Longer Lived at the Location. (Csp)

N/A > May 16, 2013 Note to File

Assigned To: Police Sergeant Courtney Pride

<

-on 5/16/13, Det. Pride Attempted to Contact a to Give
Her an Update on the Case, However Her Voice Mailbox Was Not SET

Up. Det. Pride will Attempt to Call Her Back at a Later Date. (Csp)

N/A > May 22, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride

=

On 5/22/13, Det. Pride Responded WH cpercrrcensicanenean and Met
with CS aconscerearunh He Reviewed and Signed His statement. Det.
Pride Also Responded to the Address Provided By and

to Sign Statements. Det. Pride Learned That S Incarcerated.
There Was No Response at Address. a Contact Card Was
Left. (Csp)

N/A > May 24, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride

<

-on 5/24/13, at Approximately 0955 Hours, Detectives Pride and

Rogers Responded Ws asrpsicancica Met +
P| Reviewed and Signed His statement. (Csp

N/A > Jun4, 2013 Progress Notes
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 13 of 20

Assigned To: Police Sergeant Courtney Pride

-Omn 5/28/13, Det. Pride Met with Asa Jenifer Layman and Asa Shelly
Glenn and Reviewed the Case. Det. Pride Was Notified That the
Arraignment Is Scheduled for 6/13/13. Det. Pride Provided Additional
Copies of the Case Folder to Asa Layman and Glenn. Det. Pride will
Be in Contact with Asa Layman for Any Additional Updates on the
Case. (Csp)

< N/A > Jun 10, 2013 Suspension Hearing
Assigned To: Police Sergeant Courtney Pride

On June S, 2013, Detective Courtney Pride Responded to the
Headquarters Building for the Suspension Hearing of Officer Robert
Mitchell. the Hearing Was Held in the Chief of Patrol's Board Room.
Colonel Garnell Green Read Into the Record That Officer Mitchell will
Remain Suspended with Pay. the Following Were in Attendance:

colonel Garnell Green

major Robert Smith

captain Erik Pecha

sergeant James Lloyd

detective Courtney S. Pride

officer Robert Mitchell

attorney Matthew Fraling

office Assistant III Terry Wilson-Hamilton

< N/A > Jun 20, 2013 Progress Notes
Assigned To: Police Sergeant Courtney Pride
On 6/20/13, Det. Pride Had a Meeting with Asa Shelly Glenn in

Reference to the Case. Det. Pride Was Advised That the Trial Is
Scheduled for August 29, 2013. Also Asa Glenn Wants Det. Pride to

Contact and and See If They Are Able to Respond

to the IAD for a Meeting Between 7/1-7/3 Regarding the Information
That Was Provided to Det. Kline During Their Interviews. Asa Glenn
will Contact Lt. Joel Fried to Possibly Schedule an Interview. She will
Get Back with Det. Pride with the Results. (Csp)

< N/A > Jul i3, 2013 Update Task Information

Assigned To: Police Sergeant Courtney Pride
On 6/13/13, Det. Pride Received an Email from Asa Shelly Glenn in
Reference to Scheduling a Meeting to Discuss the Case on 7/16/13 @
0930 Hours, (Csp)

< N/A > = Jul17, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride

-on 7/16/13, at Approx. 0930 Hours, Det Pride Had a Meeting
Scheduled with Chief Hill and Asa Shelly Glenn.
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20

< N/A >  Aug8, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride
-on 8/8/13, Det. Pride Had a Meeting Via Departmental Recorded Line
with Asa Glenn and She Advised That Maurice Ward Is Doing a Proffer
with Asa Sean Mitchell. (Csp)

< N/A > Aug il?, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride

Summary Continued. (Csp)

< N/A > Aug 27, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride
-on 8/27/13, This Case Was Reviewed in Iastat. Asa Was Present and
Advised That on the Scheduled Date for the Triat (8/29/13), Same Is
Supposed to Be Postponed. (Csp)

< N/A > Oct 14, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride
Gn 10/14/13, Det. Pride Sent an Email to Asa Layman in Reference to
Interviewing the Sworn Witnesses in This Case. (Csp)

< N/A > Oct 23, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride
-on 10/23/13, at Approximately 1000 Hours, Det. Pride Along with Asa
Shelly Glenn and Asa Jenifer Layman Conducted a Non Recorded
Interview with Police Officer in Refernce to the Alleged
Incident Involving Officer Robert Mitchell. (Csp)

< N/A > Oct 24, 2013 Progress Notes

Assigned To: Police Sergeant Courtney Pride
On 10/24/13, Det. Pride Received an Email from Asa Layman
Requesting to Provide Copies of All the Tasks Associated with This
Case. Det. Pride Then Scaned and Email All Associated Tasks
Associated with This Case to Asa Layman, (Csp)

< NAA > Dec 16, 2013Court Trial Date

Assigned To: Police Sergeant Courtney Pride
-on 12/16/13, Detective Pride Called the Police Integrity Unit and
Spoke with (Assistant to Asa Jenifer Layman) Whe
Advised That the Case for Police Officer Robert Mitchell Has Been

Dismissed and Is No Langer on the Docket. the Court Hearing Was to
Be Hodl on 12/16/13, in the Circuit Court for Baltimore City. (Csp)

Page 14 of 20
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20

< N/A > Dec 17, 2013Progress Notes
Assigned To: Police Sergeant Courtney Pride

-on 12/16/13, Det. Pride Spoke with Sot. Sturm in Reference to
Serving Officer Ward His Accused Notification, Det. Pride Was Advised
By Sgt. Sturm Not to Serve Anyone Until Notified. (Csp)

< N/A > Jan 22, 2014 Progress Notes
Assigned To: Police Sergeant Courtney Pride

-on 1/21/14, Det. Pride Sent Shelly Glenn a Departmental Email in
Reference to Moving Forward with the Case. (Csp)

< N/A > — Jan 22, 2014 Progress Notes
Assigned To: Police Sergeant Courtney Pride

On 1/22/14, Det. Pride Spoke to Asa Shelly Glenn Via Departmental
Line. Glenn Advised That She will Send an Email in Reference to
Officer Mitchell. (Csp)

< N/A > Feb 20, 2014Serve Notification to Accused
Assigned To: Police Sergeant Courtney Pride

-on 2/20/14, at Approximately 0920 Hours, Det. Pride Called and Left a
Message on Officer Robert Mitchell's Voicemail Advising Him to Contact
the Internal Affiars Division. (Csp)

-on 2/20/14, at Approximately 0935 Hours, Officer Mitchell Returned
the Call and Advised That He will Respond to the IAD on 2/21/14 to
Receive His Notificaion to Accused of Complaint. (Csp)

< N/A > Mar 14, 2014Progress Notes
Assigned To: Police Sergeant Courtney Pride

-on 3/13/14, at Approximately 1530 Hours, Det. Pride Called the Office
of the Assistant State's Attorney and Left a Message with Jenifer
Layman in Reference to Obtaining Any and Ail Notes/Information from
Sworn Witnesses Involved in the Case. While Waiting for Asa
Layman, Det. Pride will Schedule Interviews with the Sworn Witnesses.

(Csp)

-on 3/14/14, Det/ Pride Called P/O Ward on Extension 8638 and Left a
Messge in Refernce to Him Providing an Interview with the Internal
Affairs Division.

-on 3/14/14, Det. Pride Spoke to Sgt.  wapanem and She Advised
That She Is on Maternity Leave Until June . Det. Prie will Contact

Sgt. Bell in June for Her to Provide a Statement. (Csp)

<= WN/A > Mar 14, 2014Progress Notes

Page 15 of 20
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 16 of 20

Assigned To: Police Sergeant Courtney Pride

On 3/14/14, Det. Ward Called the LAD and Advised That He will
Resopond to the Division on 3/18/14 to Provide a Statement. (Csp)

< N/A > Mar 18, 2014Pragress Notes
Assigned To: Police Sergeant Courtney Pride

-on 3/18/14, Det. Pride Called P/O and Advised Him to Repond
to the Internal Affairs Division on 4 at 1530 Hours to Conduct
an Interview. (Csp)

-on 3/18/14, Det. Ward Failed to Respond to the IAD. Det. Pride
Called and Left a Message in Reference to Det. Ward Failing to Appear.

(Csp)

= N/A > Mar 24, 2014Progress Notes
Assigned To: Police Sergeant Courtney Pride

-on 3/21/14, at Approximately 1530 Hours, Officer Was
Scheduled to Repsond to the Division to Provide a Statement.
However, Officer JI Called the Division and Advised That He Would
Not Be Able to Respond Because He Was the Only Car in Service. He
Further Advised That He will Be on Miltary Leave Between
3/24-4/15/14. Det. Pride Advised That She Would Contact Him Once
He Returns to Schedule the Interview. (Csp)

-on 3/21/14, Det. Maurice Ward Was Served His Notification to
Accused/Leobr. (Csp)

< N/A > Dec 10, 2014Spoke with Det. About the Case
Assigned To: Police Sergeant Courtney Pride

On March 26, 2014, the Case Was Discussed in a Supervisor's Meeting.
Chief Advised That If the Case will Be Not-Sustained We Can Utilize
the Information Obtained By the Asa‘s Office from the Sworn
Witnesses That Were Not Recorded.

on March 27, 2014, While Discussing the Case with Detective Pride,
She Was Advised What Was Discussed About the Case. Pride Stated
That She Has Made Many Several Attempts to Contact Asa Shelly Glen
Regarding the Notes and Investigative Information Glen Has Pertaining
to This Case. Pride Stated That Retired Detective/Contractual Worker
Kathy Kline Had Previously Conducted Recorded Interviews of the
Civilian Witnesses when She Had the Case. Pride Also Advised That
the Declination Was Only for Police Orcer a. Pride
Stated That Spoke with P/O Maurice Ward a uring a Preliminary
Interview and Ward Told Her That He Had Tackled '
Therefore Pride Did Not Allow Him to Proceed Any Furtner Regarding
His Involvement and Served Him a Notification of Investigation and
Provided Him with His L.E.0.B.R.

< N/A > Apr 2, 2014 Progress Notes
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20

Assigned To: Police Sergeant Courtney Pride
On 4/2/14, Det. Pride Spoke with Asa Layman Who Advised That She
Would Not Be Able to Share Any Memos with This Office in Reference
to the Interviews That Were Conducted with Sworn Witnesses. Det.
Pride Called P/O and Left a Message on His Voicemail in
Reference to Him Providing a Recorded Statement. (Csp)

< N/A >  Apr4, 2014 Progress Notes

Assigned To: Police Sergeant Courtney Pride
On 4/4/14, Det. Pride Called Office on Ext Advising Him
to Contact the IAD to Provide a Statement. (Csp}

< N/A > May 23, 2014 Progress Notes

Assigned To: Police Sergeant Courtney Pride
On 5/23/14, at Approx. 1404 Hours Det Pride Called OFcer

. 2

Leer in Reference to Him Providing a Statement to the
essage Was Left. (Csp)

det Pride Left a Message with Officer on 5/23/14. an
Email will Also Be Sent to Sgt. Kimberly Swinton (P/O Crown's
Supervisor in Reference. (Csp)
det. Pride Left a Voicemail Message with Sgt. Raymond Santucci on
Ext. 8639 at 1415 Hours in Reference to Providing a Statement to the
IAD. (Csp)

< N/A >  Jun3, 2014 Progress Notes

Assigned To: Police Sergeant Courtney Pride
On 6/5/14, Officer Is Scheduled to Respond to the IAD and
Provide a Record atement. (Csp)

< N/A >  Jun6, 2014 Interview Accused Member

Assigned To: Police Sergeant Courtney Pride

On 6/5/14, Officer Responded to the IAD and Provided a
Recorded Statement. Was Present with Counsel. (Csp)

<= N/A >  Jun6, 2014 Progress Notes

Assigned To: Police Sergeant Courtney Pride
On 6/5/14, once Responded to the IAD and Provided a
Recorded Statement. p

< N/A > Jul 23, 2014 Progress Notes
Assigned To: Police Sergeant Courtney Pride

On 7/23/14, Detectives Pride and Bolden Responded to the Internat

Page 17 of 20
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20

Affairs Division and Conducted Interviwes with Sergeant i,
Ore °°: aT (0)

< N/A > — Jul 23, 2014 Interview Accused Member
Assigned To: Police Sergeant Courtney Pride

Detective Maurice Ward Is Scheduled to Respond to the Internal
Affairs Division on 8/20/14, to Provide a Statement. (Csp)

< N/A > Oct 14, 2014 Progress Notes
Assigned To: Police Sergeant Courtney Pride

Sir I Respectfully Report That on October 14, 2014, Detective Courtney
S. Pride Responded to the Baltimore Police Department's Building
Security Located Inside of the Head Quarters Building. Upon My
Arrival I Met with | Who Advised That She Notified
the Internal Affairs Division and Frovided Information in Reference to

Lieutenant Joel Fried Questioning Her About a Case That She Is
Currently a Witness in.

Sergeant [i Advised That on October 9, 2014, at
Approximately 0930 Hours, While in the Garage of the Head Quarters
Building She Was Approached By Lieutenant Joel Fried, Who Then
Asked Her Did She Remember the Case Involving Detective Maurice
Ward That Occurred Approximately Two Years Ago in the Western
District. Sergeant Replied By Telling Lieutenant Fried That She
Did Not Know What He Was Talking About. Lieutenant Fried Then
Told Sergeant That He Would Talk to Her Later. Sergeant
Stated That Lieutenant Fried Did Not Threaten or Question Her Any
Further Once She Told Him That She Did Not Know What He Was
Talking About. Sergeant Stated That She Does Not Personally
Know Lieutenant Fried and Does Not Have a Working Relationship with
Him.

< N/A > Oct 16, 2014 Progress Notes

Assigned To: Police Sergeant Courtney Pride
On 10/15/14, Detective Pride and Sergeant Fernandez Responded to
the Eastern District and Served Lieutenant Fried with a Gag Order.
Same Was Signed Sy Lieutent Fred and Witnessed By Detective

Courtney Pride. a Copy of the Order Was Also Scanned and Emailed
to Lt. Fried. (Csp)

Total tasks time: 2 hours 45 minutes
When/ where:

Date/time occurred: May 19 2012

Incident Location:
Home Address
County: Baltimore Ci

Page 18 of 20
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20 Page 19 of 20

Linked files:

10 (Jpg)
(Jpg)
(Jpg)
(Jpg)
(Jpg)
(Jpg)
(Jpg)
(Jpg)
(pg)
(Jpg)
#10 (pg)
#4 (Jpg)
#5 (pg)
#6 = (Jpg)
#7 (Jpg)
#8 (Jpg)
#9 (Jpg)
IID Case # 2012-0382

WO “SI on un Bw Noe

    

 

  
 
 
 

IID Case # 2012-0382
IID Case # 2012-0382 (Wma)
IID Case # 2012-0382
Witnesses IID Case #
2012-0382 (Doc)

2012-0382

2012-0382 (Dac)

2012-0382 (Doc)

2012-0382 (Doc)

2012-0382 (Doc)

Administrative Report Mva Robert Mitchell (Doc)

Apple I Cell Phone Video Footage Tag # Bc2302 (Doc)
Area Canvass 2012 -0382 (Doc)

Area Canvass Contact Card Anonymous Caller 2012-0382

   

(Doc)
Photo Array 2012-0382 Detective Maurice Ward (Doc)
Photo Array 2012-0382 Off R Mitchell (Doc)
Photo Array 2012-0382 Officer Robert Mitchell (Dec)
Photo Array 2012-0382 Sergeant (Doc)
Phote Array Det Maurice Ward OC
Phote Array Detective Maurice Ward (Doc)
Photo Array Ofc Robert Mitchell (Doc)
Photo Array Officer Robert Mitchell (Doc)
Photographic Array 2012-0382 (Doc)

Photographic Array Detective 2012-0382 (Doc)
Photographic Array Detective 2012-0382

Photographic Array Detective Maurice Ward 2012-0382

(Doc)

(Doc)
Photographic Array Robert W Mitchell 2012-0382 (Doc)
Photographic Array Sergeant 2012-0382 (Doc)
2012-0382 Reports (Pdf)
2012-0382 Officer Robert Mitchell (Wma)
2012-0382 Oficer (wma)
2012-0382 Officer Maurice Wa (Wma)
Lt Fried Gag Order (Pdf)
Case 1:20-cv-00488-ELH Document 17-11 Filed 09/29/20

Case Book:

2012-0382 (Zip)
Addendum_2012-0382 (Pdf)

State's Attorney Documents:

2012-0382_Summary (Pdf)

Status/assignment information:
Status: Completed

Opened: 05/20/2012 Assigned: 05/22/2012 Due: 11/19/2012
Completed: 12/11/2014

Disposition: Not Sustained

Unit assigned: Ethics

Handled at field/unit level: No

Investigator assign: Police Sergeant Courtney Pride
Supervisor assign: Sergeant John Fernandez
Source of information:

Organizational component(s):

Bureau: Operational

Division: Patrol

Command / Section: Western District
Not Utilized: 0194

 

Page 20 of 20
